Appeal and cross appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered July 22, 2009. The order, among other things, granted the motions of third-party defendants the Pompey Hill Fire District, the Pompey Hill Fire Department, Richard Abbott, in his Official Capacity as an Assistant Chief of the Pompey Hill Fire Department, and Mark Kovalewski, in his Official Capacity as an Assistant Chief of the Pompey Hill Fire Department, the Village of Manlius, the Manlius Fire Department, Raymond Dill, in his Official Capacity as Deputy Chief of the Manlius Fire Department, for summary judgment dismissing the third-party complaint against them.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]). Present — Smith, J.P., Centra, Fahey, Peradotto and Pine, JJ.